Case 2:19-cv-00540-JPH-MJD Document 15 Filed 07/10/20 Page 1 of 2 PageID #: 424




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 JURIJUS KADAMOVAS,                         )
                                            )
                          Petitioner,       )
                                            )
                     v.                     )    No. 2:19-cv-00540-JPH-MJD
                                            )
 T. J. WATSON,                              )
                                            )
                          Respondent.       )

                   ORDER DENYING MOTION FOR LEAVE
                TO PROCEED IN FORMA PAUPERIS ON APPEAL

       The petitioner seeks leave to proceed on appeal without prepayment of the

 appellate fees of $505.00. An appeal may not be taken in forma pauperis if the

 trial court certifies that the appeal is not taken in good faith. 28 U.S.C.

 § 1915; see Coppedge v. United States, 369 U.S. 438 (1962). “Good faith” within

 the meaning of § 1915 must be judged by an objective, not a subjective,

 standard. See id.

       Mr. Kadamovas has no objectively reasonable argument that the Court

 erred in denying his § 2241 petition. Therefore, he “is acting in bad faith . . .

 [because] to sue in bad faith means merely to sue on the basis of a frivolous

 claim, which is to say a claim that no reasonable person could suppose to have

 any merit.” Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his

 appeal is not taken in good faith, and for this reason his request for leave to

 proceed on appeal in forma pauperis, dkt [14], is DENIED.

 SO ORDERED.

Date: 7/10/2020
Case 2:19-cv-00540-JPH-MJD Document 15 Filed 07/10/20 Page 2 of 2 PageID #: 425




 Distribution:

 JURIJUS KADAMOVAS
 21050-112
 TERRE HAUTE – USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808
